DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This is in response to amendment filed 7/1/2021 in which claims 1-10 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Lemkin (2019/0242949) teaches a method for monitoring a battery system includes measuring, by a cell measurement circuit (CMC), a voltage at or current through a pair of terminals of an associated battery module among a plurality of plurality of battery modules in a battery system. Voltage or current measurement information of the associated CMC is transmitted across a wireless communication link by a Page 5 of 9Application No. 16/484,660 Attorney Docket No. 117487.PC508USwireless communication transceiver associated with the CMC. However the closest prior art, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: upon receiving the response request, the cell controller applies, onto the non-modulated signal, amplitude modulation representing a response content to the battery controller, thereby generating a response signal to the battery controller and responding the response signal to the battery controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20190148952-$ or US-20100013428-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633